S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 162ND JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 23rd day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 RAKIYA ENGO DIALLO AKA RAKIYA                      On Appeal from the 162nd Judicial District
 ENGO AKWA AKA RAKIYA E. AKWA-                      Court, Dallas County, Texas
 LASTER, Appellant                                  Trial Court Cause No. TX-16-01766.
                                                    Opinion delivered by Justice Lang-Miers,
 No. 05-17-00763-CV          V.                     Justices Myers and Boatright participating.

 CITY OF GARLAND AND GARLAND
 INDEPENDENT SCHOOL DISTRICT,
 Appellees

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees City of Garland and Garland Independent School District
recover their costs, if any, of this appeal from appellant Rakiya Engo Diallo aka Rakiya Engo
Akwa aka Rakiya E. Akwa-Laster.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 5th day of June, 2018.




  5                 LM LISA MATZ, Clerk




                                        –2–